       Case 3:17-cv-01097-EMC Document 158 Filed 12/04/18 Page 1 of 6


 1   SIMPSON THACHER & BARTLETT LLP                      SQUIRE PATTON BOGGS LLP
 2   Jeffrey E. Ostrow (SBN 213118)                      Frank L. Bernstein (SBN 189504)
     jostrow@stblaw.com                                  frank.bernstein@squirepb.com
 3   Michael H. Joshi (SBN 302184)                       1801 Page Mill Road, Suite 110
     michael.joshi@stblaw.com                            Palo Alto, California 94304-1216
 4   2475 Hanover Street                                 Telephone: (650) 843-3337
     Palo Alto, California 94304                         Facsimile: (650) 843-8777
 5   Telephone: (650) 251-5000
     Facsimile: (650) 251-5002                           SUGHRUE MION, PLLC
 6
     Noah M. Leibowitz (Pro Hac Vice)                    William H. Mandir (Pro Hac Vice)
 7   noah.leibowitz@dechert.com                          John F. Rabena (Pro Hac Vice)
     DECHERT LLP                                         Yoshinari Kishimoto (Pro Hac Vice)
 8   Three Bryant Park                                   Fadi Kiblawi (Pro Hac Vice)
     1095 Avenue of the Americas                         2100 Pennsylvania Ave. NW
 9   New York, New York 10036-6797                       Washington, DC 20037
     Telephone: (212) 698-3538                           Telephone: (202) 293-7060
10   Facsimile: (212) 698-3599                           Facsimile: (202 293-7860
11

12   Attorneys for Plaintiff                             Attorneys for Defendants
13
                                       UNITED STATES DISTRICT COURT
14
                                    NORTHERN DISTRICT OF CALIFORNIA
15
                                            SAN FRANCISCO DIVISION
16
     INTRI-PLEX TECHNOLOGIES, INC.,                        Case No. 3:17-cv-01097-EMC (EDL)
17
                               Plaintiff,
18
             v.                                            JOINT STATUS REPORT
19
     NHK INTERNATIONAL CORPORATION;                        Case Management Conference
20   NHK SPRING CO., LTD.; OGAKI SEIKO CO.,                Date: December 11, 2018
     LTD.; AND SEIKO HIGH TEC CORP.                        Time: 10:30 a.m.
21                                                         Before: Hon. Edward M. Chen
                               Defendants.                 Courtroom: 5, 17th Floor
22

23

24

25

26

27

28



     JOINT STATUS REPORT                                             CASE NO. 3:17-CV-01097-EMC (EDL)
       Case 3:17-cv-01097-EMC Document 158 Filed 12/04/18 Page 2 of 6


 1          Plaintiff Intri-Plex Technologies, Inc. (“Plaintiff” or “IPT”) and Defendants NHK

 2   International Corporation, NHK Spring Co., Ltd., Ogaki Seiko Co., Ltd., and Seiko High Tec

 3   Corp. (collectively, “Defendants”) hereby submit this Joint Status Report pursuant to Local Rule

 4   16-10(d) and the Court’s Order Amending Second Amended Case Management and Pretrial

 5   Order for Jury Trial of November 21, 2018 (D.I. No. 153).

 6          As described in the parties’ Stipulation and [Proposed] Order Amending Second

 7   Amended Case Management and Pretrial Order for Jury Trial (D.I. 152), the parties agreed to an

 8   extension to the schedule to allow for additional discovery in connection with certain “prior art”

 9   documents recently produced by IPT on November 9, 2018. On November 21, 2018, the Court

10   entered the Order Amending Second Amended Case Management and Pretrial Order for Jury

11   Trial (D.I. 153), which extended Fact Discovery Cut-Off to February 26, 2019.

12

13                                         Plaintiff’s Statement

14          IPT is working with Defendants to address Defendants’ requests for additional discovery

15   and IPT does not anticipate any disputes arising with respect to this discovery that will require

16   the Court’s attention. Defendants are once again attempting to manufacture disputes as a further

17   attempt to delay or derail trial in this case. Nothing has meaningfully changed since the parties

18   agreed on a 90-day extension of the fact discovery cut-off just two weeks ago. And there is no

19   reason to believe that discovery, which Defendants confirmed on a December 3, 2018 meet and

20   confer includes further document productions from Defendants, cannot be completed in that

21   timeframe.

22          With respect to depositions, there is no basis for them taking place in Washington, D.C.

23   This case is in California, the witnesses are in California, and Defendants have counsel in

24   California. As such, it would be improper to inconvenience the witnesses, particularly in view of

25   the fact that IPT traveled to Tokyo and Seoul for the convenience of Defendants’ witnesses.

26   Moreover, one of the newly noticed depositions is of an inventor who is neither a party nor

27   employed by a party. IPT has reached out to inquire about his availability and has no reason to

28



     JOINT STATUS REPORT                              -1-               CASE NO. 3:17-CV-01097-EMC (EDL)
          Case 3:17-cv-01097-EMC Document 158 Filed 12/04/18 Page 3 of 6


 1   believe he will refuse to appear, provided that the deposition takes place in southern California

 2   and he is not unduly inconvenienced.

 3            With respect to Defendants’ Motion for Leave to Amend Their Invalidity Contentions

 4   (D.I. 141), Magistrate Judge Laporte has set a hearing date of January 8, 2019. With respect to

 5   the other potential motions that Defendants state their intent to file or seek leave to file, IPT will

 6   respond to Defendants’ submissions at an appropriate time if and when they are actually made.

 7

 8                                         Defendants’ Statement

 9            As set forth below, Defendants are concerned that further discovery delays and disputes

10   will continue to arise, jeopardizing Defendants' ability to complete the necessary discovery by

11   the Court's Fact Discovery Cut-Off due date. 1 Below, Defendants summarize the discovery

12   delays, and to the extent the Court desires, Defendants’ counsel will be ready to discuss any of

13   these issues at the Case Management Conference on December 11, 2018:

14            1. IPT’s supplemental document productions – The recently-produced prior art from

15               IPT relates to IPT's products, and Defendants requested that IPT complete its

16               production of responsive documents regarding these products on November 12, 2018.

17               During a meet and confer held on December 3, 2018, IPT informed Defendants that

18               production is still not complete, and it may be another “couple of weeks” or longer to

19               collect and produce these documents.

20            2. Further depositions – Defendants must now take repeat depositions of the inventors

21               of the patent-in-suit and of IPT in view of the recently-produced prior art. This prior

22               art should have been produced by IPT at the outset of this case pursuant to this

23               Court’s Patent Local Rule 3-2(a). It is Defendants’ view that any additional cost

24               burden due to IPT's recently-produced prior art should be minimized. To this end,

25               Defendants noticed these depositions to take place in Washington D.C. (where lead

26

27    1
          To be clear, Defendants informed IPT’s counsel during the December 3, 2018 meet-and-confer
            that Defendants’ document productions are complete, although there may be some certified
28          translations of previously-produced foreign-language email exchanges between IPT and
            Defendants remaining.


     JOINT STATUS REPORT                               -2-                CASE NO. 3:17-CV-01097-EMC (EDL)
          Case 3:17-cv-01097-EMC Document 158 Filed 12/04/18 Page 4 of 6


 1                counsel is located) in mid-December. During the December 3, 2018 meet and confer,

 2                however, IPT’s counsel indicated that: (a) these depositions should take place in

 3                California, (b) one of the inventors who no longer works at IPT may refuse to be

 4                deposed again, and (c) IPT will let Defendants know the noticed deponents’

 5                availability in “the next couple of weeks” or later. Besides these delays, the

 6                depositions may be further delayed depending on when IPT will produce its

 7                supplemental documents since these documents are necessary for the depositions.

 8            3. Notice of Additional Motions – In the coming months, Defendants intend to file a

 9                number of motions resulting from IPT’s recently-produced prior art. These include:

10                    a. Leave to Amend Answer – Defendants intend to request leave to amend their

11                        Answer to include an affirmative defense of unenforceability due to

12                        inequitable conduct;

13                    b. Leave to File Additional Summary Judgment Motions – Defendants intend

14                        to seek leave to file a Summary Judgment Motion on invalidity based on the

15                        recently-produced prior art; 2

16                    c. Reconsideration of Previous Summary Judgment Order – Defendants

17                        intend to request reconsideration of the prior Summary Judgment Order (D.I.

18                        123) on invalidity based on indefiniteness (which stemmed from the Markman

19                        proceedings in this case). The Court found the claim term “low profile” to be

20                        definite based on the extrinsic evidence, namely, the testimony of IPT’s expert

21                        with respect to the state of the art at the time of the invention. IPT’s recent

22                        production of prior art documents, however, directly contradicts this

23                        testimony and raises substantial questions as to the credibility of IPT’s expert

24                        and the weight that his testimony should be given; and

25                    d. Leave to File Reply to Objection - IPT filed an Objection (D.I. 154) to

26                        Defendants’ Reply (D.I. 151) with respect to the pending motion to amend

27
      2
          Defendants intend to also seek leave to file a Summary Judgment Motion based on equitable
28          estoppel in light of the fact that IPT first asserted the patent in 2007 and waited nearly a
            decade to file the instant action.


     JOINT STATUS REPORT                                   -3-            CASE NO. 3:17-CV-01097-EMC (EDL)
       Case 3:17-cv-01097-EMC Document 158 Filed 12/04/18 Page 5 of 6


 1                     their invalidity contentions. Defendants intend to seek leave to reply to this

 2                     Objection and enter contrary evidence.

 3
     DATED: December 4, 2018                      Respectfully submitted,
 4
                                                  SIMPSON THACHER & BARTLETT LLP
 5

 6                                                By:      /s/ Jeffrey E. Ostrow

 7                                                         Jeffrey E. Ostrow (SBN 213118)
                                                           jostrow@stblaw.com
 8                                                         Michael H. Joshi (SBN 302184)
                                                           michael.joshi@stblaw.com
 9                                                         2475 Hanover Street
                                                           Palo Alto, California 94304
10                                                         Telephone: (650) 251-5000
                                                           Facsimile: (650) 251-5002
11
                                                           Noah M. Leibowitz (Pro Hac Vice)
12                                                         noah.leibowitz@dechert.com
                                                           DECHERT LLP
13                                                         Three Bryant Park
                                                           1095 Avenue of the Americas
14                                                         New York, New York 10036-6797
                                                           Telephone:    (212) 698-3538
15                                                         Facsimile:    (212) 698-3599

16                                                Attorneys for Plaintiff Intri-Plex Technologies, Inc.

17                                                SQUIRE PATTON BOGGS LLP
18
                                                  By:      /s/ Frank L. Bernstein
19
                                                           Frank L. Bernstein (State Bar No. 189504)
20                                                         1801 Page Mill Road, Suite 110
                                                           Palo Alto, CA 94065
21                                                         Telephone: (650) 843-3337
                                                           Facsimile: (650) 843-8777
22                                                         frank.bernstein@squirepb.com

23                                                         William H. Mandir (Pro Hac Vice)
                                                           John F. Rabena (Pro Hac Vice)
24                                                         Yoshinari Kishimoto (Pro Hac Vice)
                                                           Fadi Kiblawi (Pro Hac Vice)
25                                                         SUGHRUE MION, PLLC
                                                           2100 Pennsylvania Ave. NW
26                                                         Washington, DC 20037
                                                           Telephone: (202) 293-7060
27                                                         Facsimile: (202) 293-7860

28                                                Attorneys for Defendants



     JOINT STATUS REPORT                             -4-                CASE NO. 3:17-CV-01097-EMC (EDL)
       Case 3:17-cv-01097-EMC Document 158 Filed 12/04/18 Page 6 of 6


 1

 2                                   SIGNATURE ATTESTATION

 3          Pursuant to Local Rule 5-1(i)(3), I attest under penalty of perjury that concurrence in the

 4   filing of this document has been obtained from William H. Mandir.

 5

 6                                                         /s/ Jeffrey E. Ostrow
                                                           Jeffrey E. Ostrow
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28



     JOINT STATUS REPORT                             -5-                CASE NO. 3:17-CV-01097-EMC (EDL)
